Citation Nr: 0824974	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to May 1946.  
He died in May 2004.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
May 2004, and that the cause of death was atherosclerotic 
cardiovascular disease.  No underlying or contributing cause 
was indicated.  An autopsy was not performed.

2.  At the time of his death, service connection was in 
effect for depressive anxiety reaction, rated as 50 percent 
disabling, and malaria, rated as noncompensably disabling.  
These disabilities were rated as 50 percent disabling when 
considered on a combined basis.

3.  Atherosclerotic heart disease was not manifested during 
the veteran's service or in the first postservice year, and 
there is no competent evidence linking such disability to the 
veteran's period of active service or to a service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in July 2004 the appellant was 
informed of the evidence and information necessary to 
substantiate her claim of entitlement to service connection 
for the cause of the veteran's death, the information 
required of her to enable VA to obtain evidence in support of 
her claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The VCAA letter informed 
the appellant that she should submit any medical evidence 
pertinent to her claim.  VCAA notice was provided to the 
appellant prior to the initial adjudication.

In specific consideration of the claim of service connection 
for the cause of the veteran's death, the Board notes that in 
the adjudication of a Dependency and Indemnity Compensation 
(DIC) claim under Section 1310 when a veteran had service-
connected disability during his lifetime, VCAA notice must 
include a statement of the conditions for which a veteran was 
service connected at the time of his or her death.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-3 (2007).  The Board 
observes that the July 2004 letter did not include a list of 
the disabilities for which the veteran was service connected 
at the time of his death.  All VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  To meet its burden, VA can demonstrate, for 
example (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id.

A review of the claimant's June 2005 notice of disagreement 
reveals that she exhibited knowledge of the information and 
evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death.  She 
demonstrated knowledge that the veteran was service-connected 
for depression and the need for evidence demonstrating the 
impact of the veteran's service-connected disabilities on his 
death.  The Board also observes that the appellant received 
copies of the October 2004 rating decision and a June 2006 
statement of the case.  These documents noted that the 
veteran was service connected for depression, rated as 50 
percent disabling, at the time of his death.  The appellant 
was not informed that the veteran was rated as noncompensably 
disabled due to residuals of malaria at the time of his 
death.  However, the Board finds that this is no more than 
harmless, non-prejudicial error, since the medical treatment 
records from the veteran's lifetime reflect no residuals of 
his inservice malaria, consistent with the noncompensable 
disability rating for this disability.  (See VA February 1948 
VA examination, including diagnosis of no evidence of malaria 
at examination.)  In short, the appellant has had a 
meaningful opportunity to participate effectively in the 
processing of the claims. Gordon v. Nicholson, 21 Vet. App. 
270, 282-83 (2007).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As no disability rating or effective 
date will be assigned in this case, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The appellant indicated in July 2004 that she had no 
additional evidence to submit in this case and identified no 
evidence that would relate the cause of the veteran's death 
to his depression.  The Board acknowledges that there are 
likely records of treatment from the veteran's lifetime for 
both psychiatric disability and atherosclerotic heart 
disease.  However, there is no contention or suggestion of 
evidence that would show that his service-connected 
psychiatric disability caused or aggravated his nonservice-
connected heart disease, or other specific contention as to 
how his depression and anxiety otherwise caused or 
contributed to his death.  In the absence of such evidence, 
the Board finds that a medical opinion is not necessary to 
decide this claim as the evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The veteran's service medical records are 
associated with the claims file, as are VA treatment records. 
Records concerning the veteran's terminal care are also 
associated with the claims file.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Factual Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases if they become manifest to a compensable 
degree within a year after the veteran's discharge from 
active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the time of the veteran's death, service connection was in 
effect for depressive anxiety reaction, rated as 50 percent 
disabling, and malaria, rated as noncompensably disabling.  
These disabilities were rated as 50 percent disabling when 
considered on a combined basis.

The veteran's death certificate reflects that he died in May 
2004, and that the cause of death was atherosclerotic 
cardiovascular disease.  No underlying or contributing cause 
was indicated.  The death certificate indicates that an 
autopsy was not performed.

In her June 2005 notice of disagreement, the appellant noted 
that prior to the veteran's death, VA nurses frequently told 
her that he was depressed.  She noted that the veteran was 
service-connected for depression, and that his depression had 
become very bad over the past few years.  She wrote that the 
veteran never complained about his heart.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arteriosclerosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  As the veteran's 
atherosclerotic heart disease was not demonstrated within one 
year of separation from service, presumptive service 
connection as a chronic disability is not warranted.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service medical records contain no complaints 
or treatment for heart disease.  Post-service medical records 
are negative for a nexus or link between the veteran's active 
service and atherosclerotic heart disease.  A February 1948 
VA examination contains no diagnosis or indication of heart 
disease.  A chest X-ray of the heart and lungs was 
essentially normal.  Records of VA hospitalization and 
treatment from April 1967 contain no history of heart 
disease.  An August 1967 United States Civil Service 
examination report indicates that no organic heart disease 
was present.  A July 1973 United States Civil Service 
retirement examination report indicates that on examination 
of the veteran's heart the veteran's blood pressure was 
120/78 and pulse was 74.  He was diagnosed as having epilepsy 
for the past 6 years, schizophreinia with paranoid trend, 
extreme nervousness, and mental instability, but no 
cardiovascular disability was noted.  Thus, the post-service 
medical records show that the veteran's heart disease was 
first manifested many years after service, which is 
significant evidence against the appellant's claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
absence of post-war medical records of treatment for many 
years may constitute evidence against claim for service 
connection).  

VA records of treatment from August 1987 and December 1987, 
however, do reflect that by that time the veteran had heart 
disease, characterized in December 1987 as 3-vessel coronary 
artery disease.  A VA record of treatment in January 1996 
indicates that the veteran had undergone a coronary artery 
bypass graft about two years earlier.  

The VA terminal record of treatment from May 2004 reflects 
that the veteran was seen by his care provider two days prior 
to his death, at which time he was looking very good.  He was 
eating his lunch in the dining room and talking with a 
volunteer.  He was found deceased two days later.  Past 
medical history included hypertension, an anxiety disorder, 
dysrhythmic disorder, coronary atherosclerosis, peptic 
ulcers, legal blindness related to macular degeneration, 
arthritis, hypothyroidism, history of seizure disorder, 
bladder neck obstruction, gastroesophageal reflux, and 
glaucoma.  As noted above, the cause of death indicated in 
the death certificate was atherosclerotic cardiovascular 
disease, with no contributing or underlying cause indicated.

There is no contention or suggestion of evidence that would 
show that his service-connected psychiatric disability caused 
or aggravated his nonservice-connected heart disease, or 
other specific contention as to how his depression and 
anxiety otherwise caused or contributed to his death.  The 
appellant has contended only generally that the veteran was 
very depressed during the years prior to his death, and that 
he never complained about his heart.  The competent medical 
evidence fails to establish a link between the veteran's 
death and his service or his service-connected disabilities.  
The death certificate reflects that the cause of death was 
atherosclerotic cardiovascular disease, with no underlying or 
contributing cause.  The Board acknowledges the appellant's 
general belief in a causal connection between the veteran's 
death and his service-connected depression.  Although the 
appellant has cited to the veteran's longstanding depression 
as a cause of the veteran's death, and has asserted that the 
veteran never complained of heart problems during the 
hospitalization prior to his death, she is not competent to 
offer an opinion regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Under the facts of 
this case, the cause of the veteran's death, and whether his 
death was related to his depression, is a matter requiring 
medical expertise.  There is no indication by competent 
medical evidence that the cause of the veteran's death was 
related to service or to a service-connected disability.  As 
a result, the Board finds that the preponderance of the 
evidence is against the claim, and entitlement to service 
connection for the cause of the veteran's death is not 
warranted.

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


